       Case 7:20-cv-00290 Document 31 Filed on 02/08/21 in TXSD Page 1 of 2
                                                                                                      United States District Court
                                                                                                        Southern District of Texas

                                                                                                           ENTERED
                                                                                                        February 08, 2021
                                UNITED STATES DISTRICT COURT
                                                                                                        Nathan Ochsner, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

UNITED STATES OF AMERICA,             §
                                      §
      Plaintiff,                      §
                                      §
VS.                                   §
                                        CIVIL ACTION NO. 7:20-cv-00290
                                      §
0.549 ACRES OF LAND, more or less, in §
STARR COUNTY, TEXAS, et al.,          §
                                      §
      Defendants.                     §

                                                     ORDER

         The Court now considers the “Joint Status Report”1 and “United States of America’s

Unopposed Motion for a Continuance of the Initial Pretrial and Scheduling Conference”2 filed by

Plaintiff United States. Because the motion is unopposed, the Court considers it as soon as

practicable.3 On December 9, 2020, the Court considered the parties’ joint discovery/case

management plan, acknowledged that they were negotiating just compensation in this eminent

domain case, continued the case to February 2021, and ordered the parties to file a status report

or renewed joint discovery/case management plan.4 “Although the parties reached an agreement,

settlement documents have not yet been submitted to the Court” and the additional amount of

just compensation has yet to be deposited in the Court’s registry. 5 The United States did not

complete processing of the additional funds and settlement documents before newly inaugurated



1
  Dkt. No. 29.
2
  Dkt. No. 30.
3
  LR7.2 (“Motions without opposition and their proposed orders must bear in their caption ‘unopposed.’ They will
be considered as soon as it is practicable.”). Although the named Defendants did not state the position of their co-
Defendants, Local Rule 7.1.D only requires the movant to confer with the respondent of the motion, not the other
Defendants.
4
  Dkt. No. 23.
5
  Dkt. No. 29 at 2, ¶ 4.


1/2
      Case 7:20-cv-00290 Document 31 Filed on 02/08/21 in TXSD Page 2 of 2




President Biden issued his January 20th proclamation concerning eminent domain cases like this

one.6 In light of the presidential proclamation, the United States makes its unopposed motion to

continue this case for at least 60 days.7

        The President’s proclamation directs numerous heads of executive agencies to “pause

work on each construction project on the southern border wall” and to “develop a plan for the

redirection of funds concerning the southern border wall . . . within 60 days” from January 20th.8

“The District Court has broad discretion to stay proceedings as an incident to its power to control

its own docket.”9 The Court finds good cause in the parties’ request that this eminent domain

proceeding be abated while the United States develops its plan concerning the border and

associated land use. The Court GRANTS Plaintiff’s motion10 and continues the initial pretrial

and scheduling conference previously set for February 16th 11 to April 13, 2021, at 9:00 a.m.

Parties shall file a status report, renewed joint discovery/case management plan, or settlement

documentation no later than April 2, 2021, as appropriate to progress this case toward resolution.

        IT IS SO ORDERED.

        DONE at McAllen, Texas, this 8th day of February 2021.


                                                       ___________________________________
                                                                    Micaela Alvarez
                                                               United States District Judge




6
  Id.
7
  Dkt. No. 30 at 2–3, ¶ 5.
8
  Proclamation No. 10142, §§ 1–2, 86 Fed. Reg. 7,225, 2021 WL 197402 (Jan. 20, 2021).
9
  Clinton v. Jones, 520 U.S. 681, 706 (1997).
10
   Dkt. No. 30.
11
   Dkt. No. 23.


2/2
